Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the FAI Amendment filed on 10/19/2021.
Claims 1-20 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submit no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Applicant’s representative by Email confirmation dated 11/29/2021.

Please replace the current listing of claims with the following:

1. (Currently Amended) A method comprising:

obtaining, by a first subscriber of the data processing system, the first message;
upon obtaining the first message, validating, by the first the subscriber, the rule for the group, wherein the validating comprises determining whether the rule has been removed or modified for the group;
upon determining the rule has not been removed or modified for the group, fetching, by the first subscriber of the data processing system, a plurality of user identifiers associated with a plurality of the users that satisfy the rule;
identifying, by the first subscriber of the data processing system, a first group of user identifiers of the plurality of user identifiers based on a first configurable property, wherein the first configurable property is a threshold of user identifiers or users to be processed for a group add operation; 
splitting, by the first subscriber of the data processing system, the first group of user identifiers into subgroups of user identifiers based on a second configurable property, wherein the subgroups of user identifiers comprise a first subgroup of user identifiers and a second subgroup of user identifiers, and wherein the second configurable property is a threshold of the user identifiers or the users to be processed for the group add event to be processed on each thread;
publishing, by the first subscriber of the data processing system, a second message for a second type of event for each subgroup of the first group of user identifiers, wherein the second type of event comprises a request to add the subgroup of user identifiers to the group;
obtaining, by a second subscriber of the data processing system, the second message for the first subgroup of user identifiers; 
adding, by a second subscriber of the data processing system, the first subgroup of user identifiers to the group to assign group membership to a first subgroup of the users associated with the first subgroup of user identifiers;
obtaining, by a third subscriber of the data processing system, the second message for the second subgroup of user identifiers; and


2. (Original) The method of claim 1, further comprising: 
obtaining, by the second subscriber of the data processing system, the second message; and
adding, by the second subscriber of the data processing system, a third subgroup of user identifiers to the group to assign group membership to a third subgroup of the users associated with the third subgroup of user identifiers, 
wherein the adding the first subgroup of user identifiers to the group and the adding the second subgroup of user identifiers to the group are performed simultaneously or serially.

3. (Original) The method of claim 1, further comprising: 
retaining, by the first subscriber of the data processing system, a user identifier for the last user in the first group of user identifiers;
republishing, by the first subscriber of the data processing system, the first message for the first type of event, wherein the first message is republished with the user identifier for the last user in the first group of user identifiers to maintain state for processing of additional groups of user identifiers; and
obtaining, by a fourth subscriber of the data processing system, the first message, wherein the fourth subscriber is a same or different subscriber as the first subscriber.

4. (Currently Amended) The method of claim 3, further comprising

upon determining the rule has been removed or modified for the group, stopping processing of the first message. 

5. (Currently Amended) The method of claim 3, further comprising:

when the rule has not been removed or modified for the group, fetching, by the fourth subscriber of the data processing system, a plurality of user identifiers associated with a plurality of the users that satisfy the rule;
identifying, by the fourth subscriber of the data processing system, a second group of user identifiers of the plurality of user identifiers based on the first configurable property and the user identifier for the last user in the first group of user identifiers; 
splitting, by the fourth subscriber of the data processing system, the second group of user identifiers into subgroups of user identifiers based on the second configurable property; and
publishing, by the fourth subscriber of the data processing system, the second message for the second type of event for each subgroup of the second group of user identifiers.

6. (Original) The method of claim 4, further comprising:
publishing, at the data processing system, a third message for a third type of event, wherein the third type of event comprises a request to identify and fetch users for the group that are not already part of the group based on a new rule;
obtaining, by a fifth subscriber of the data processing system, the third message;
fetching, by the fifth subscriber of the data processing system, one or more user identifiers associated with one or more users that have been assigned group membership to the group that do not satisfy the new rule;
identifying, by the fifth subscriber of the data processing system, a second group of user identifiers of the one or more user identifiers based on the first configurable property; 
splitting, by the fifth subscriber of the data processing system, the second group of user identifiers into subgroups of user identifiers based on the second configurable property, wherein the subgroups of user identifiers comprise a third subgroup of user identifiers and a fourth subgroup of user identifiers;
publishing, by the fifth subscriber of the data processing system, a fourth message for a fourth type of event for each subgroup of the second group of user identifiers, wherein the fourth type of event comprises a request to remove the subgroup of user identifiers from the group;

removing, by the sixth subscriber of the data processing system, the third subgroup of user identifiers from the group to remove assignment of group membership from a third subgroup of the one or more users associated with the third subgroup of user identifiers;
obtaining, by a seventh subscriber of the data processing system, the fourth message for the fourth subgroup of user identifiers; and
removing, by the seventh subscriber of the data processing system, the fourth subgroup of user identifiers from the group to remove assignment of group membership from a fourth subgroup of the one or more users associated with the fourth subgroup of user identifiers.

7. (Original) The method of claim 6, further comprising:
fetching, by the fifth subscriber of the data processing system, a one or more user identifiers associated with one or more users that satisfy the new rule;
identifying, by the fifth subscriber of the data processing system, a third group of user identifiers of the one or more user identifiers based on the first configurable property; 
splitting, by the fifth subscriber of the data processing system, the third group of user identifiers into subgroups of user identifiers based on the second configurable property, wherein the subgroups of user identifiers comprise a fifth subgroup of user identifiers and a sixth subgroup of user identifiers;
publishing, by the fifth subscriber of the data processing system, the second message for the second type of event for each subgroup of the third group of user identifiers;
obtaining, by a eighth subscriber of the data processing system, the second message for the fifth subgroup of user identifiers; 
adding, by a eighth subscriber of the data processing system, the fifth subgroup of user identifiers to the group to assign group membership to a fifth subgroup of the users associated with the fifth subgroup of user identifiers;
obtaining, by a ninth subscriber of the data processing system, the second message for the sixth subgroup of user identifiers; and


	8. (Currently Amended) A non-transitory computer-readable memory storing a plurality of instructions executable by one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
publishing, at a data processing system, a first message for a first type of event, wherein the first type of event comprises a request to identify and fetch users for a group based on a rule;
obtaining, by a first subscriber of the data processing system, the first message;
upon obtaining the first message, validating, by the first the subscriber, the rule for the group, wherein the validating comprises determining whether the rule has been removed or modified for the group;
upon determining the rule has not been removed or modified for the group, fetching, by the first subscriber of the data processing system, a plurality of user identifiers associated with a plurality of the users that satisfy the rule;
identifying, by the first subscriber of the data processing system, a first group of user identifiers of the plurality of user identifiers based on a first configurable property, wherein the first configurable property is a threshold of user identifiers or users to be processed for a group add operation; 
splitting, by the first subscriber of the data processing system, the first group of user identifiers into subgroups of user identifiers based on a second configurable property, wherein the subgroups of user identifiers comprise a first subgroup of user identifiers and a second subgroup of user identifiers, and wherein the second configurable property is a threshold of the user identifiers or the users to be processed for the group add event to be processed on each thread;
publishing, by the first subscriber of the data processing system, a second message for a second type of event for each subgroup of the first group of user identifiers, wherein the second type of event comprises a request to add the subgroup of user identifiers to the group;

adding, by a second subscriber of the data processing system, the first subgroup of user identifiers to the group to assign group membership to a first subgroup of the users associated with the first subgroup of user identifiers;
obtaining, by a third subscriber of the data processing system, the second message for the second subgroup of user identifiers; and
adding, by a third subscriber of the data processing system, the second subgroup of user identifiers to the group to assign group membership to a second subgroup of the users associated with the second subgroup of user identifiers.

9. (Original) The non-transitory computer-readable memory of claim 8, wherein the processing further comprises: 
obtaining, by the second subscriber of the data processing system, the second message; and
adding, by the second subscriber of the data processing system, a third subgroup of user identifiers to the group to assign group membership to a third subgroup of the users associated with the third subgroup of user identifiers, 
wherein the adding the first subgroup of user identifiers to the group and the adding the second subgroup of user identifiers to the group are performed simultaneously or serially.

	10. (Original) The non-transitory computer-readable memory of claim 8, wherein the processing further comprises:
retaining, by the first subscriber of the data processing system, a user identifier for the last user in the first group of user identifiers;
republishing, by the first subscriber of the data processing system, the first message for the first type of event, wherein the first message is republished with the user identifier for the last user in the first group of user identifiers to maintain state for processing of additional groups of user identifiers; and
	obtaining, by a fourth subscriber of the data processing system, the first message, wherein the fourth subscriber is a same or different subscriber as the first subscriber.

11. (Currently Amended) The non-transitory computer-readable memory of claim 10, wherein the processing further comprises

upon determining the rule has been removed or modified for the group, stopping processing of the first message. 

	12. (Currently Amended) The non-transitory computer-readable memory of claim 10, wherein the processing further comprises:

when the rule has not been removed or modified for the group, fetching, by the fourth subscriber of the data processing system, a plurality of user identifiers associated with a plurality of the users that satisfy the rule;
identifying, by the fourth subscriber of the data processing system, a second group of user identifiers of the plurality of user identifiers based on the first configurable property and the user identifier for the last user in the first group of user identifiers; 
splitting, by the fourth subscriber of the data processing system, the second group of user identifiers into subgroups of user identifiers based on the second configurable property; and
	publishing, by the fourth subscriber of the data processing system, the second message for the second type of event for each subgroup of the second group of user identifiers.

	13. (Original) The non-transitory computer-readable memory of claim 11, wherein the processing further comprises:
publishing, at the data processing system, a third message for a third type of event, wherein the third type of event comprises a request to identify and fetch users for the group that are not already part of the group based on a new rule;
obtaining, by a fifth subscriber of the data processing system, the third message;

identifying, by the fifth subscriber of the data processing system, a second group of user identifiers of the one or more user identifiers based on the first configurable property; 
splitting, by the fifth subscriber of the data processing system, the second group of user identifiers into subgroups of user identifiers based on the second configurable property, wherein the subgroups of user identifiers comprise a third subgroup of user identifiers and a fourth subgroup of user identifiers;
publishing, by the fifth subscriber of the data processing system, a fourth message for a fourth type of event for each subgroup of the second group of user identifiers, wherein the fourth type of event comprises a request to remove the subgroup of user identifiers from the group;
obtaining, by a sixth subscriber of the data processing system, the fourth message for the third subgroup of user identifiers; 
removing, by the sixth subscriber of the data processing system, the third subgroup of user identifiers from the group to remove assignment of group membership from a third subgroup of the one or more users associated with the third subgroup of user identifiers;
obtaining, by a seventh subscriber of the data processing system, the fourth message for the fourth subgroup of user identifiers; and
removing, by the seventh subscriber of the data processing system, the fourth subgroup of user identifiers from the group to remove assignment of group membership from a fourth subgroup of the one or more users associated with the fourth subgroup of user identifiers.

	14. (Original) The non-transitory computer-readable memory of claim 13, wherein the processing further comprises:
fetching, by the fifth subscriber of the data processing system, a one or more user identifiers associated with one or more users that satisfy the new rule;
identifying, by the fifth subscriber of the data processing system, a third group of user identifiers of the one or more user identifiers based on the first configurable property; 
splitting, by the fifth subscriber of the data processing system, the third group of user identifiers into subgroups of user identifiers based on the second configurable property, wherein 
publishing, by the fifth subscriber of the data processing system, the second message for the second type of event for each subgroup of the third group of user identifiers;
obtaining, by a eighth subscriber of the data processing system, the second message for the fifth subgroup of user identifiers; 
adding, by a eighth subscriber of the data processing system, the fifth subgroup of user identifiers to the group to assign group membership to a fifth subgroup of the users associated with the fifth subgroup of user identifiers;
obtaining, by a ninth subscriber of the data processing system, the second message for the sixth subgroup of user identifiers; and
	adding, by the ninth subscriber of the data processing system, the sixth subgroup of user identifiers to the group to assign group membership to a sixth subgroup of the users associated with the sixth subgroup of user identifiers.  

15. (Currently Amended) A system comprising: 
one or more processors; and
a memory coupled to the one or more processors, the memory storing a plurality of instructions executable by the one or more processors, the plurality of instructions comprising instructions that when executed by the one or more processors cause the one or more processors to perform processing comprising:
publishing, at a data processing system, a first message for a first type of event, wherein the first type of event comprises a request to identify and fetch users for a group based on a rule;
obtaining, by a first subscriber of the data processing system, the first message;
upon obtaining the first message, validating, by the first the subscriber, the rule for the group, wherein the validating comprises determining whether the rule has been removed or modified for the group;
upon determining the rule has not been removed or modified for the group, fetching, by the first subscriber of the data processing system, a plurality of user identifiers associated with a plurality of the users that satisfy the rule;
, wherein the first configurable property is a threshold of user identifiers or users to be processed for a group add operation; 
splitting, by the first subscriber of the data processing system, the first group of user identifiers into subgroups of user identifiers based on a second configurable property, wherein the subgroups of user identifiers comprise a first subgroup of user identifiers and a second subgroup of user identifiers, and wherein the second configurable property is a threshold of the user identifiers or the users to be processed for the group add event to be processed on each thread;
publishing, by the first subscriber of the data processing system, a second message for a second type of event for each subgroup of the first group of user identifiers, wherein the second type of event comprises a request to add the subgroup of user identifiers to the group;
obtaining, by a second subscriber of the data processing system, the second message for the first subgroup of user identifiers; 
adding, by a second subscriber of the data processing system, the first subgroup of user identifiers to the group to assign group membership to a first subgroup of the users associated with the first subgroup of user identifiers;
obtaining, by a third subscriber of the data processing system, the second message for the second subgroup of user identifiers; and
adding, by a third subscriber of the data processing system, the second subgroup of user identifiers to the group to assign group membership to a second subgroup of the users associated with the second subgroup of user identifiers.

	16. (Original) The system of claim 15, wherein the processing further comprises:
retaining, by the first subscriber of the data processing system, a user identifier for the last user in the first group of user identifiers;
republishing, by the first subscriber of the data processing system, the first message for the first type of event, wherein the first message is republished with the user identifier for the last user in the first group of user identifiers to maintain state for processing of additional groups of user identifiers; and


17. (Currently Amended) The system of claim 16, wherein the processing further comprises

upon determining the rule has been removed or modified for the group, stopping processing of the first message. 

	18. (Currently Amended) The system of claim 16, wherein the processing further comprises:

when the rule has not been removed or modified for the group, fetching, by the fourth subscriber of the data processing system, a plurality of user identifiers associated with a plurality of the users that satisfy the rule;
identifying, by the fourth subscriber of the data processing system, a second group of user identifiers of the plurality of user identifiers based on the first configurable property and the user identifier for the last user in the first group of user identifiers; 
splitting, by the fourth subscriber of the data processing system, the second group of user identifiers into subgroups of user identifiers based on the second configurable property; and
	publishing, by the fourth subscriber of the data processing system, the second message for the second type of event for each subgroup of the second group of user identifiers.

	19. (Original) The system of claim 17, wherein the processing further comprises:
publishing, at the data processing system, a third message for a third type of event, wherein the third type of event comprises a request to identify and fetch users for the group that are not already part of the group based on a new rule;

fetching, by the fifth subscriber of the data processing system, one or more user identifiers associated with one or more users that have been assigned group membership to the group that do not satisfy the new rule;
identifying, by the fifth subscriber of the data processing system, a second group of user identifiers of the one or more user identifiers based on the first configurable property; 
splitting, by the fifth subscriber of the data processing system, the second group of user identifiers into subgroups of user identifiers based on the second configurable property, wherein the subgroups of user identifiers comprise a third subgroup of user identifiers and a fourth subgroup of user identifiers;
publishing, by the fifth subscriber of the data processing system, a fourth message for a fourth type of event for each subgroup of the second group of user identifiers, wherein the fourth type of event comprises a request to remove the subgroup of user identifiers from the group;
obtaining, by a sixth subscriber of the data processing system, the fourth message for the third subgroup of user identifiers; 
removing, by the sixth subscriber of the data processing system, the third subgroup of user identifiers from the group to remove assignment of group membership from a third subgroup of the one or more users associated with the third subgroup of user identifiers;
obtaining, by a seventh subscriber of the data processing system, the fourth message for the fourth subgroup of user identifiers; and
removing, by the seventh subscriber of the data processing system, the fourth subgroup of user identifiers from the group to remove assignment of group membership from a fourth subgroup of the one or more users associated with the fourth subgroup of user identifiers.

	20. (Original) The system of claim 19, wherein the processing further comprises:
fetching, by the fifth subscriber of the data processing system, a one or more user identifiers associated with one or more users that satisfy the new rule;
identifying, by the fifth subscriber of the data processing system, a third group of user identifiers of the one or more user identifiers based on the first configurable property; 
splitting, by the fifth subscriber of the data processing system, the third group of user identifiers into subgroups of user identifiers based on the second configurable property, wherein 
publishing, by the fifth subscriber of the data processing system, the second message for the second type of event for each subgroup of the third group of user identifiers;
obtaining, by an eighth subscriber of the data processing system, the second message for the fifth subgroup of user identifiers; 
adding, by an eighth subscriber of the data processing system, the fifth subgroup of user identifiers to the group to assign group membership to a fifth subgroup of the users associated with the fifth subgroup of user identifiers;
obtaining, by a ninth subscriber of the data processing system, the second message for the sixth subgroup of user identifiers; and
adding, by the ninth subscriber of the data processing system, the sixth subgroup of user identifiers to the group to assign group membership to a sixth subgroup of the users associated with the sixth subgroup of user identifiers.  



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The following is an examiner's statement of reasons for allowance: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art. Specifically, applicant’s amendments/arguments filed on 10/19/2021 and Examiner’s amendment make the record clear as to the reasons for allowance 
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20190286462 A1		SYSTEMS, METHODS, AND MEDIA FOR PRESENTING INTERACTIVE CHECKLISTS
US 20070168530 A1		IDENTIFYING DYNAMIC GROUPS
US 20120084669 A1		DYNAMIC GROUP GENERATION
US 20050060572 A1		System and method for managing access entitlements in a computing network

US 20030126137 A1		Dynamic group generation and management
US 20100067390 A1		System and method for discovery of network entities
US 20060218147 A1		System for change notification and persistent caching of dynamically computed membership of rules-based lists in LDAP

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431